SECOND DIVISION
                              MILLER, P. J.,
                         ANDREWS and BRANCH, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 December 20, 2016




In the Court of Appeals of Georgia
 A15A0688. JOHNSON v. BANK OF AMERICA, N.A.

      BRANCH, Judge.

      In Bank of America, N.A. v. Johnson, (Case No. S15G1878, decided Oct. 31,

2016), the Supreme Court of Georgia reversed this court’s decision in Johnson v.

Bank of America, N.A., 333 Ga. App. 539 (773 SE2d 810) (2015). Accordingly, we

vacate our earlier opinion, adopt the opinion of the Supreme Court as our own, and

affirm the trial court’s judgment.

      Judgment affirmed. Miller, P. J., and Andrews, J., concur.